Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because “a gap between the bearing housing in the axial direction” in lines 22-23 should be --a gap between the bearing housing and the inner peripheral heat shield portion in the axial direction--.  
Claim 5 is objected to because “wherein the inner peripheral heat shield portion substantially covers the bearing housing inner peripheral portion in the axial direction when viewed from a side of the turbine impeller” in lines 7-9 should be --wherein the inner peripheral heat shield portion substantially covers the bearing housing inner peripheral portion in the radial direction when viewed from a side of the turbine impeller-- (usage of “axial direction” appears to be inadvertent as it is inconsistent with the disclosure, see Fig. 2 and Para 25 of instant specification - “…the inner peripheral heat shield portion 41 covers an inner peripheral portion 43 of the bearing housing 13 which is located closer to the rotation axis H than the fitting portion 33 in the radial direction…”).
Claim 6 is objected to because “a gap between the bearing housing inner peripheral portion in the axial direction” in lines 2-3 should be --a gap between the bearing housing inner peripheral portion and the inner peripheral heat shield portion in the axial direction--.
Claim 10 is objected to because “and fitting surface” in lines 7-8 should be --and the fitting surface--.
Claim 11 is objected to because “and fitting surface” in lines 7-8 should be --and the fitting surface--.
Claim 16 is objected to because “at least a part of the water chamber” in lines 1-2 should be --the part of the water chamber--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. 2017/0298813) in view of Hiller (DE 102015217668 A1).

    PNG
    media_image1.png
    561
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    480
    media_image2.png
    Greyscale

Re claim 1:
Ikeda discloses a variable capacity turbocharger (1, variable capacity supercharger - Para 28) comprising: 
a variable nozzle unit (40, variable nozzle unit - Para 30) rotating a nozzle vane (41, variable nozzles - Para 34) inside a nozzle flow passage (Para 34 - “…this variable nozzle unit 40 is mounted outside the turbine wheel 12 in the radial direction such that the plurality of variable nozzles 41 are arranged with respect to an exhaust gas channel directed from the turbine scroll channel 13 toward the turbine wheel 12 side…”) of a turbine (10, turbine - Para 28)(see Fig. 2 and Para 35 - “…The variable nozzle unit 40 controls amounts of rotation of the plurality of variable nozzles 41…”); 
5a bearing housing (31, bearing housing - Para 28) accommodating a bearing (33, radial bearing - Para 32) supporting a rotation shaft (32, rotary shaft - Para 28) of a turbine impeller (12, turbine wheel - Para 28 (a type of turbine impeller)) of the turbine (10)(see Fig. 1 and Para 32); 
a circular heat shield plate (52, heat insulating board - Para 38 (annular per Para 38)) located between the turbine impeller (12) and the bearing housing (31)(see Figs. 1-2 - element 52 is shown located between elements 12 and 31) and surrounding the rotation shaft (32) in a circumferential direction (see Fig. 1 at element 32 - person having ordinary skill in the art would recognize a type of circumferential direction of element 32 is shown (in and out of depicted view) as element 32 is a rotary shaft per Para 28) of the rotation shaft (32)(see Figs. 1-2 - person having ordinary skill in the art would recognize element 52 is shown surrounding element 32 in a circumferential direction of element 32); and 
wherein the heat shield plate (52) is sandwiched between the variable nozzle unit (40) and the bearing housing (31) together with a disc spring (53, wave washer - Para 38 (a type of disc spring)) in an axial direction (See Fig. 1 at “X” (person having ordinary skill in the art would recognize a type of axial direction of element 32 is shown at element “X”)) of the rotation shaft (32)(see Figs. 1-2 - elements 52 and 53 are shown sandwiched between element 40 and 31 in an axial direction of element 32), is fixed by being pressed against the 15variable nozzle (40) unit by the disc spring (53) in the axial direction (see Figs. 1-2 - element 52 is shown fixed against element 40 by element 53 in the axial direction of element 32 as described in Para 38), and is aligned in a radial direction (see Fig. 1 at element 32 (person having ordinary skill in the art would recognize a type of radial direction of element 32 is shown extending perpendicularly from “X”)) of the rotation shaft (32) by being fitted into the bearing housing (31) by a fitting portion (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of fitting portion)) extending in the circumferential direction (see Fig. 1 and Modified Fig. 2 above - element 52 is shown aligned in a radial direction of element 32 by its being fitted into element 31 at element A, and element A is shown extending in a circumferential direction of element 32 between the views of Figs. 1 and 2), 
wherein the heat shield plate (52) comprises: 
20a fitting surface (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of fitting surface)) formed in the fitting portion (Modified Fig. 2 above - A) and fitted into the bearing housing (31)(see Modified Fig. 2 above - element B is shown formed in element A and fitted into element 31); and 
an inner peripheral heat shield portion (Modified Fig. 2 above - C (person having ordinary skill in the art would recognize element C as a type of inner peripheral heat shield portion)) projecting radially inward from the fitting surface (Modified Fig. 2 above - B) and located with a gap (Modified Fig. 2 above - D (person having ordinary skill in the art would recognize element D as a type of gap)) between the bearing housing (31) in the axial direction (see Modified Fig. 2 above - element D is shown between element C and element 31 along the direction of “X”).
Ikeda fails to disclose 10a water chamber which is provided in the bearing housing and circulates a cooling water, nor 25wherein at least a part of the water chamber exists at a same radial position as a radial position of the fitting portion.  
Hiller teaches a water chamber (16, water core - Para 50 (shown as a type of water chamber in Fig. 4)) which is provided in a bearing housing (10, bearing housing - Para 21)(see Fig. 4 - element 16 is shown provided in element 10) and circulates a cooling water (Para 50 - “water…which serves to cool the bearing housing”)(Para 50 - “…a water core 16 through which water flows during operation of the exhaust gas turbocharger…”), nor 25wherein at least a part of the water chamber (16) exists at a same radial position as a radial position of a fitting portion (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of fitting portion))(see Modified Fig. 4 above - element 16 is shown existing at a same position in the “S” direction, which is shown as a type of radial direction, as element A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bearing housing of Ikeda after that of Miller (thereby including the water chamber and positioning thereof of Miller in the bearing housing of Ikeda) for the advantage of cooling the bearing housing (Hiller; Para 50).
Re claim 2:
Ikeda/Hiller teaches the variable capacity turbocharger (Ikeda; 1) according to claim 1 (as described above), wherein the fitting portion (Ikeda; Modified Fig. 2 above - A) is located inside of an outer peripheral edge (Ikeda; 12a, blade end - Para 66) of the turbine impeller (Ikeda; 12) in the radial direction (Ikeda; see Modified Fig. 2 above - element A is shown located inside of element 12a in the depicted radial direction of element 32).
Re claim 3:
Ikeda/Hiller teaches the variable capacity turbocharger (Ikeda; 1) according to claim 1 (as described above), wherein the bearing housing (Ikeda; 31) comprises: 
a heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E (person having ordinary skill in the art would recognize element E as a type of heat shield plate receiving surface)) facing the fitting surface (Ikeda; Modified Fig. 2 above - B) of the heat shield plate (Ikeda; 52)(Ikeda; see Modified Fig. 2 above - element E is shown facing element B); and 
10a disc spring installation surface (Ikeda; Modified Fig. 2 above F (person having ordinary skill in the art would recognize element F as a type of disc spring installation surface)) on which the disc spring (Ikeda; 53) is provided (Ikeda; see Modified Fig. 2 above - element 53 is shown provided on element F), and 
wherein the disc spring installation surface (Ikeda; Modified Fig. 2 above - F) is formed to be flush with the heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E)(Ikeda; see Modified Fig. 2 above - element E is shown flush with element F).  
Re claim 12:
Ikeda discloses a turbocharger (1, variable capacity supercharger - Para 28) comprising: 
5a turbine impeller (12, turbine wheel - Para 28 (a type of turbine impeller)); 
a bearing housing (31, bearing housing - Para 28); 
a rotation shaft (32, rotary shaft - Para 28); 
a circular heat shield plate (52, heat insulating board - Para 38 (annular per Para 38)) which is provided between the turbine impeller (12) and the bearing housing (31) in an axial direction (See Fig. 1 at “X” (person having ordinary skill in the art would recognize a type of axial direction of element 32 is shown at element “X”)) of the 10rotation shaft (32)(see Figs. 1-2 - element 52 is shown provided between element 12 and 31 in an axial direction of element 32), and surrounds the rotation shaft (32) in a circumferential direction (see Fig. 1 at element 32 - person having ordinary skill in the art would recognize a type of circumferential direction of element 32 is shown (in and out of depicted view) as element 32 is a rotary shaft per Para 28); 
a fitting portion (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of fitting portion)) at which the heat shield plate (52) is fitted into the bearing housing (31)(see Modified Fig. 2 above - element 52 is shown fitted into element 31 at element A).
Ikeda fails to disclose 10a water chamber which is provided in the bearing housing and circulates a cooling water, nor 25wherein at least a part of the water chamber exists at a same radial position as a radial position of the fitting portion.  
Hiller teaches a water chamber (16, water core - Para 50 (shown as a type of water chamber in Fig. 4)) which is provided in a bearing housing (10, bearing housing - Para 21)(see Fig. 4 - element 16 is shown provided in element 10) and circulates a cooling water (Para 50 - “water…which serves to cool the bearing housing”)(Para 50 - “…a water core 16 through which water flows during operation of the exhaust gas turbocharger…”), nor 25wherein at least a part of the water chamber (16) exists at a same radial position as a radial position of a fitting portion (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of fitting portion))(see Modified Fig. 4 above - element 16 is shown existing at a same position in the “S” direction, which is shown as a type of radial direction, as element A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bearing housing of Ikeda after that of Miller (thereby including the water chamber and positioning thereof of Miller in the bearing housing of Ikeda) for the advantage of cooling the bearing housing (Hiller; Para 50).
Re claim 14:
Ikeda/Hiller teaches the turbocharger (Ikeda; 1) according to claim 12 (as described above), further comprising a 25disc spring (Ikeda; 53, wave washer - Para 38 (a type of disc spring)) which is sandwiched between the heat shield plate (Ikeda; 52) and the bearing housing (Ikeda; 31) in the axial direction (Ikeda; see Figs. 1-2 - element 53 is shown sandwiched between elements 52 and 31 in the axial direction of element 32), and presses the heat shield plate 18FP19-0630-OOUS-IHI(Ikeda; 52) toward the turbine impeller (Ikeda; 12)(Ikeda; see Fig. 2 and Para 28 - “…the heat insulating board 52 is pressed to the first nozzle ring 42 side by the wave washer 53…” (shown as toward element 12 in Fig. 2)),
wherein at least a part of the water chamber (Hiller; 16) exists at a same radial position as a radial position of the disc spring (Ikeda; 53)(in the combined Ikeda/Hiller, the bearing housing of Ikeda has been modeled after the bearing housing of Hiller to thereby include the water chamber and positioning thereof of Hiller in the bearing housing of Ikeda, and as Hiller teaches the water chamber overlapping the radial position of a fitting portion, and the disc spring of Ikeda is shown at the same radial position as the fitting portion of Ikeda, then placing the water chamber of Hiller in the bearing housing of Ikeda is such that the water chamber would exist at the same radial position of the disc spring).
Re claim 15:
Ikeda/Hiller teaches the turbocharger (Ikeda; 1) according to claim 12 (as described above), 
wherein the bearing housing (Ikeda; 31) comprises: 
a heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E (person having ordinary skill in the art would recognize element E as a type of heat shield plate receiving surface)) for fitting the heat shield plate (Ikeda; 52) into the bearing housing (Ikeda; 31)(Ikeda; see Modified Fig. 2 at E - element 52 is shown fitted into element 31 via element E); and 
a disc spring installation surface (Ikeda; Modified Fig. 2 above F (person having ordinary skill in the art would recognize element F as a type of disc spring installation surface)) on which a disc spring (Ikeda; 53, wave washer - Para 38 (a type of disc spring)) 10is provided (Ikeda; see Modified Fig. 2 above - element 53 is shown provided on element F), and
wherein the disc spring installation surface (Ikeda; Modified Fig. 2 above - F) is formed to be flush with the heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E)(Ikeda; see Modified Fig. 2 above - element E is shown flush with element F).
Re claim 16:
Ikeda/Hiller teaches the turbocharger (Ikeda; 1) according to claim 15 (as described above), wherein at least a part 15of the water chamber (Hiller; 16) exists at a same radial position as a radial position of the disc spring installation surface (Ikeda; Modified Fig. 2 above - F) and the heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E)(in the combined Ikeda/Hiller, the bearing housing of Ikeda has been modeled after the bearing housing of Hiller to thereby include the water chamber and positioning thereof of Hiller in the bearing housing of Ikeda, and as Hiller teaches the water chamber overlapping the radial position of a fitting portion, and the disc spring installation surface and the heat shield plate receiving surface of Ikeda are shown at the same radial position as the fitting portion of Ikeda, then placing the water chamber of Hiller in the bearing housing of Ikeda is such that the water chamber would exist at the same radial position of the disc spring installation surface and the heat shield plate receiving surface).
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. 2017/0298813) in view of Futae et al. (U.S. 2016/0356283).
Re claim 4:
Ikeda discloses a turbocharger (1, variable capacity supercharger - Para 28) comprising: 
a turbine impeller (12, turbine wheel - Para 28 (a type of turbine impeller)); 
a bearing housing (31, bearing housing - Para 28); 
a rotation shaft (32, rotary shaft - Para 28); 
a circular heat shield plate (52, heat insulating board - Para 38 (annular per Para 38)) which is provided between the 20turbine impeller (12) and the bearing housing (31) in an axial direction (See Fig. 1 at “X” (person having ordinary skill in the art would recognize a type of axial direction of element 32 is shown at element “X”)) of the rotation shaft (32)(see Fig. 2 - element 52 is shown provided between element 12 and element 31 along direction shown at element “X”), and surrounds the rotation shaft (32) in a circumferential direction (see Fig. 1 at element 32 - person having ordinary skill in the art would recognize a type of circumferential direction of element 32 is shown (in and out of depicted view) as element 32 is a rotary shaft per Para 28) of the rotation shaft (32)( see Figs. 1-2 - person having ordinary skill in the art would recognize element 52 is shown surrounding element 32 in a circumferential direction of element 32); 
a fitting portion (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of fitting portion)) at which the heat shield plate (52) is fitted into the bearing housing (31)(see Modified Fig. 2 above - element 52 is shown fitted into element 31 at element A); and 
a radial direction (see Fig. 1 at element 32 (person having ordinary skill in the art would recognize a type of radial direction of element 32 is shown extending perpendicularly from “X”)) of the rotation shaft (32),
wherein the heat shield plate (52) comprises an inner peripheral heat shield portion (Modified Fig. 2 above - C (person having ordinary skill in the art would recognize element C as a type of inner peripheral heat shield portion)) which projects radially inward from the fitting portion (Modified Fig. 2 above - A)(see Modified Fig. 2 above - element 52 is shown comprising element C which is shown projecting radially inward from element A).
Ikeda fails to disclose 25a seal ring which is provided between the bearing housing and the rotation shaft in the radial direction of the rotation shaft.15FP19-0630-OOUS-IHI
Futae teaches 25a seal ring (28, seal ring - Para 28) which is provided between a bearing housing (6, bearing housing - Para 71) and a rotation shaft (8, rotary shaft - Para 71) in a radial direction (see Fig. 2 at element 8 (person having ordinary skill in the art would recognize a type of radial direction of element 8 is shown extending perpendicularly from element “X”)) of the rotation shaft (8)(see Fig. 2 - element 28 is shown provided between element 6 and element 8 in the depicted radial direction of element 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the rotation shaft and bearing housing of Ikeda after those of Futae (thereby including the seal ring of Futae between the rotation shaft and bearing housing of Ikeda) for the advantage of preventing leakage of lubricant oil along the shaft (Futae; Para 4).
Re claim 5:
Ikeda/Futae teaches the turbocharger (Ikeda; 1) according to claim 4 (as described above), 
5wherein the bearing housing (Ikeda; 31) comprises a bearing housing inner peripheral portion (Ikeda; Modified Fig. 2 above - G (person having ordinary skill in the art would recognize element G as a type of inner peripheral portion)) which is an inner peripheral portion (Ikeda; see Modified Fig. 2 above at element G (person having ordinary skill in the art would recognize a type of inner peripheral portion of element 31 is shown at element G)) of the bearing housing (31), 
wherein an outer peripheral surface (Futae; 28b, outer peripheral surface - Para 85) of the seal ring (Futae; 28) contacts the bearing housing inner peripheral portion (Ikeda; Modified Fig. 2 above - G)(in the combined Ikeda/Futae, the rotation shaft and bearing housing’s of Ikeda have been modeled after Futae, thereby including the seal ring of Futae between the rotation shaft and bearing housing of Ikeda (as described above), and in doing so places the outer peripheral surface of the seal ring of Futae in contact with the inner peripheral portion of the bearing housing of Ikeda), and 
10wherein the inner peripheral heat shield portion (Ikeda; Modified Fig. 2 above - C) substantially covers the bearing housing inner peripheral portion (Ikeda; Modified Fig. 2 above - G) in the axial direction when viewed from a side of the turbine impeller (Ikeda; 12)(Ikeda; see Modified Fig. 2 above - element C is shown substantially covering element G and the view of Fig. 2 is a type of side view of element 12 as shown).  
Re claim 6:
Ikeda/Futae teaches the turbocharger (Ikeda; 1) according to claim 5 (as described above), wherein the inner 15peripheral heat shield portion (Ikeda; Modified Fig. 2 above - C) is located with a gap (Ikeda; Modified Fig. 2 above - D (person having ordinary skill in the art would recognize element D as a type of gap)) between the bearing housing inner peripheral portion (Ikeda; Modified Fig. 2 above - G) in the axial direction (see Modified Fig. 2 above - element D is shown between element C and element 31 along the direction of “X” )
Re claim 7:
Ikeda/Futae teaches the turbocharger (Ikeda; 1) according to claim 4 (as described above),
wherein the fitting portion (Ikeda; Modified Fig. 2 above - A) is located in a vicinity of a center of a 20radial width (Ikeda; see Figs. 1-2 at element 52 (person having ordinary skill in the art would recognize a vicinity of a center of a radial with of element 52 is shown at the middle of element 52 in the direction perpendicular to the direction “X”)) of the heat shield plate (Ikeda; 52)(Ikeda; see Modified Fig. 2 above - element A is shown located approximately at the radial center of element 52) and extends in the circumferential direction (Ikeda; see Modified Fig. 2 above at element A (person having ordinary skill in the art would recognize element A is shown extending in a circumferential direction as Para 38 describes element 52 as “annular”)), and 
wherein the seal ring (Futae; 28) is located between the rotation shaft (Ikeda; 32) and an innermost peripheral portion (Ikeda; Modified Fig. 2 above - H (person having ordinary skill in the art would recognize element H is a type of innermost peripheral portion of element 52)) of the heat shield plate (Ikeda; 52) in the radial direction (Ikeda; see Modified Fig. 2 above - in the combined Ikeda/Futae, the rotation shaft and bearing housing’s of Ikeda have been modeled after Futae, thereby including the seal ring of Futae between the rotation shaft and bearing housing of Ikeda (as described above), and in doing so places the seal ring of Futae between the rotation shaft of Ikeda and innermost peripheral portion of the heat shield of Ikeda)) and extends in the circumferential direction (in the combined Ikeda/Futae, the rotation shaft and bearing housing’s of Ikeda have been modeled after Futae, thereby including the seal ring of Futae between the rotation shaft and bearing housing of Ikeda (as described above), and the seal ring of Futae is annular as shown in Fig. 4B and thereby extends in the circumferential direction of Ikeda).
Re claim 8:
Ikeda/Futae teaches the turbocharger (Ikeda; 1) according to claim 4 (as described above), wherein the fitting16FP19-0630-OOUS-IHI portion (Ikeda; Modified Fig. 2 above - A) is located closer to the rotation shaft (Ikeda; 32) than an outer peripheral edge (Ikeda; 12a, blade end - Para 66) of the turbine impeller (Ikeda; 12) in the radial direction (Ikeda; see Modified Fig. 2 above - element A is shown located inside of element 12a in the depicted radial direction of element 32).
Re claim 9:
Ikeda/Futae teaches the turbocharger (Ikeda; 1) according to claim 4 (as described above), wherein a fitting state 5between the heat shield plate (Ikeda; 52) and the bearing housing (Ikeda; 31) at the fitting portion (Ikeda; Modified Fig. 2 above - A) is a clearance fit (Ikeda; see Modified Fig. 2 above at A and Para 38 - “…A wave washer 53 is provided between an outer circumferential side of the heat insulating board 52 and the bearing housing 31, and the heat insulating board 52 is pressed to the first nozzle ring 42 side by the wave washer 53. In this way, the heat insulating board 52 and the wave washer 53 support the first nozzle ring 42 from the bearing housing 31 side…” (for element 52 to be pressed to element 42 by element 53 requires element 52 to have a type of clearance fit at element A in Modified Fig. 2 above)).
Re claim 10:
Ikeda/Futae teaches the turbocharger (Ikeda; 1) according to claim 9 (as described above), 
wherein the bearing housing (Ikeda; 31) comprises a heat shield plate 10receiving surface (Ikeda; Modified Fig. 2 above - E (person having ordinary skill in the art would recognize element E as a type of heat shield plate receiving surface)) for fitting the heat shield plate (Ikeda; 52) into the bearing housing (Ikeda; 31)(Ikeda; see Modified Fig. 2 at E - element 52 is shown fitted into element 31 via element E), 
wherein the heat shield plate (Ikeda; 52) comprises a fitting surface (Ikeda; Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of fitting surface)) facing the heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E)(Ikeda; see Modified Fig. 2 above - element B is shown facing element E), 
wherein the heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E) and fitting 15surface (Ikeda; Modified Fig. 2 above - B) form the fitting portion (Ikeda; Modified Fig. 2 above - A)(Ikeda; see Modified Fig. 2 above - element A is shown formed by elements B and E), and 
wherein the heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E) and the fitting surface (Ikeda; Modified Fig. 2 above - B) are in sliding contact with each other (Ikeda; see Modified Fig. 2 above at B and E and Para 38 - “…A wave washer 53 is provided between an outer circumferential side of the heat insulating board 52 and the bearing housing 31, and the heat insulating board 52 is pressed to the first nozzle ring 42 side by the wave washer 53. In this way, the heat insulating board 52 and the wave washer 53 support the first nozzle ring 42 from the bearing housing 31 side…” (for element 52 to be pressed to element 42 by element 53 requires element 52 to slide against element 31 at elements B and E as shown)).
Re claim 11:
Ikeda/Futae teaches the turbocharger (Ikeda; 1) according to claim 9 (as described above), 
wherein the bearing housing (Ikeda; 31) comprises a heat shield plate 10receiving surface (Ikeda; Modified Fig. 2 above - E (person having ordinary skill in the art would recognize element E as a type of heat shield plate receiving surface)) for fitting the heat shield plate (Ikeda; 52) into the bearing housing (Ikeda; 31)(Ikeda; see Modified Fig. 2 at E - element 52 is shown fitted into element 31 via element E), 
wherein the heat shield plate (Ikeda; 52) comprises a fitting surface (Ikeda; Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of fitting surface)) facing the heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E)(Ikeda; see Modified Fig. 2 above - element B is shown facing element E), 
wherein the heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E) and fitting 15surface (Ikeda; Modified Fig. 2 above - B) form the fitting portion (Ikeda; Modified Fig. 2 above - A)(Ikeda; see Modified Fig. 2 above - element A is shown formed by elements B and E), and 17FP19-0630-OOUS-IHI 
wherein a gap exists between the heat shield plate receiving surface (Ikeda; Modified Fig. 2 above - E) and the fitting surface (Ikeda; Modified Fig. 2 above - B)(Ikeda; see Modified Fig. 2 above at B and E and Para 38 - “…A wave washer 53 is provided between an outer circumferential side of the heat insulating board 52 and the bearing housing 31, and the heat insulating board 52 is pressed to the first nozzle ring 42 side by the wave washer 53. In this way, the heat insulating board 52 and the wave washer 53 support the first nozzle ring 42 from the bearing housing 31 side…” (for element 52 to be pressed to element 42 by element 53 requires element 52 to have a type of clearance fit at element A in Modified Fig. 2 above which requires a type of gap at elements B and E)).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. 2017/0298813) in view of Hippen et al. (U.S. 2010/0284824).

    PNG
    media_image3.png
    533
    987
    media_image3.png
    Greyscale


Re claims 12-13:
Ikeda discloses a turbocharger (1, variable capacity supercharger - Para 28) comprising: 
5a turbine impeller (12, turbine wheel - Para 28 (a type of turbine impeller)); 
a bearing housing (31, bearing housing - Para 28); 
a rotation shaft (32, rotary shaft - Para 28); 
a circular heat shield plate (52, heat insulating board - Para 38 (annular per Para 38)) which is provided between the turbine impeller (12) and the bearing housing (31) in an axial direction (See Fig. 1 at “X” (person having ordinary skill in the art would recognize a type of axial direction of element 32 is shown at element “X”)) of the 10rotation shaft (32)(see Figs. 1-2 - element 52 is shown provided between element 12 and 31 in an axial direction of element 32), and surrounds the rotation shaft (32) in a circumferential direction (see Fig. 1 at element 32 - person having ordinary skill in the art would recognize a type of circumferential direction of element 32 is shown (in and out of depicted view) as element 32 is a rotary shaft per Para 28); 
a fitting portion (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of fitting portion)) at which the heat shield plate (52) is fitted into the bearing housing (31)(see Modified Fig. 2 above - element 52 is shown fitted into element 31 at element A).
Ikeda fails to disclose 10a water chamber which is provided in the bearing housing and circulates a cooling water, nor 25wherein at least a part of the water chamber exists at a same radial position as a radial position of the fitting portion (Claim 12); nor wherein the part of the water chamber exists at the same radial position as the radial position of the fitting portion in an entire circumferential direction of the rotation shaft (Claim 13).  
Hippen teaches a water chamber (3500, coolant jacket - Para 86) which is provided in a bearing housing (3010, motor housing - Para 86 (a type of bearing housing as shown in Fig. 13 as it is shown enclosing unlabeled bearings)) and circulates a cooling water (Para 88 - “…liquid coolant such as an anti-freeze mixture of Ethylene Glycol and water…”), wherein at least a part (Modified Fig. 13/17 above - B (person having ordinary skill in the art would recognize element B as a type of a part of element 3500)) of the water chamber (3500) exists at a same radial position as a radial position of a fitting portion (Modified Fig. 13/17 above - A (person having ordinary skill in the art would recognize element A as a type of fitting portion))(see Modified Fig. 13/17 above - element A is shown at a same radial position of element B); wherein the part (Modified Fig. 13/17 above - B) of the water chamber (3500) exists at the same radial position as the radial position of the fitting portion (Modified Fig. 13/17 above - A) in an entire circumferential direction of a rotation shaft (Modified Fig. 13/17 above - C (person having ordinary skill in the art would recognize element C as a type of rotation shaft))(see Modifeid Fig. 13/17 above - element B is shown existing at a same radial position of element A around an entire circumferential direction of element C as element B is shown uniformly formed in the circumferential direction and element A is shown above and below the rotation shaft).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bearing housing of Ikeda after that of Hippen (thereby including the water chamber and positioning thereof of Hippen in the bearing housing of Ikeda) for the advantage of allowing a coolant to circulate to draw heat out of the turbocharger (Hippen; Para 88).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/30/22